Title: 26. Sunday.
From: Adams, John
To: 


       At half after two, We mounted our Carriages and Mules, and rode four Leagues to Betanzos, the ancient Capital of the Kingdom of Gallicia, and the Place where the Archives are still kept. We saw the Building, a long Square stone Building without any Roof, opposite the Church. There are in this Place two Churches and two Convents. The last League of the Road was very bad, mountainous and rocky to such a degree as to be very dangerous. Mr. Lagoanere did Us the Honour to bear Us company to this Place. It would appear romantick to describe the House, the Beds, and the People.
      